IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                            February 11, 2002 Session

             SHARRON FAYE STINNETT v. DAVID F. FERGUSON

Appeal from the General Sessions Court, Domestic Relations Division for Blount County
                   No. S-4613    Hon. William R. Brewer, Jr., Judge

                                       FILED MARCH 22, 2002

                                 No. E2001-02031-COA-R3-CV



In this divorce action, the issue on appeal is whether the Trial Court placed the correct value on the
marital equity in wife’s motel property. We affirm the value determined by the Trial Court.

Tenn. R. App. P.3 Appeal as of Right; Judgment of the General Sessions Court Affirmed.

HERSCHEL PICKENS FRANKS, J., delivered the opinion of the court, in which HOUSTON M. GODDARD,
P.J., and CHARLES D. SUSANO, JR., J., joined.

Charles H. Child, Knoxville, Tennessee, for Appellant.

Jerry G. Cunningham and Melanie E. Davis, Maryville, Tennessee, for Appellee.



                                             OPINION


               In this divorce action, the sole issue on appeal by the husband is “whether the Trial
Court erred in the equitable division and valuation of the real property”.

               The parties were married in April of 1992, and at some point in 1990 or 1991 they
discussed plans to purchase the property and business known as Dock’s Motel, in Townsend,
Tennessee, owned by the wife’s mother. At that time the property had a thirteen unit motel
office/residence, some rental trailers and farm house and rental lodge. Before the marriage and
purchase the husband, in agreement with the wife, began construction of cabins on the property.
Four “small” cabins were constructed to completion, and the foundations laid for four more “large”
cabins before the sale of the property to the wife for $221,300.00 from her mother in February of
1992. The remaining cabins were completed in 1993, and the parties separated in July of 1996.
                The husband testified that he had invested $247,000.00 of his own funds in material
costs for the construction of the cabins, and that he had also worked in other aspects of upkeep and
maintenance of the property. He introduced a written appraisal which placed the overall value of
the motel property at $575,000.00.1

                The wife contends that the improvements to the property before the marriage should
not count as contributions for preservation or appreciation of the property, and in her testimony
implied that the purchase price was on the low side because she had purchased the property from her
mother. The mortgage balance at the time of trial was approximately $190,000.00. Further, the wife
testified the cabins were of poor quality and had deteriorated and will require major expenditures to
repair.

               The Trial Court ruled that the property and business was the wife’s separate property,
which is not contested on appeal. He further found that the husband had invested personal funds
prior to the marriage without any agreement as to what, if anything, he would gain from it, and the
Court in its Opinion stated:

                         It is the Court’s opinion that this property is neither as valuable as the
                 Defendant says, nor as cheap as the Plaintiff says. . . . It is further the Court’s opinion
                 that the marital equity in this property is $200,000.00. It is further the Court’s
                 opinion that an equitable distribution of the marital equity should be an equal one;
                 therefore, the Defendant shall be entitled to $100,000.00.

               The Trial Court has broad discretion in dividing marital estates, and its judgment is
given great weight on appeal. Thompson v. Thompson, 797 S.W.2d 599, 604 (Tenn. Ct. App. 1990).

               Appellant is seeking to recover all monies he expended to improve the Dock’s Motel
property on a dollar for dollar basis, both prior to and during the marriage. We have held that it is
not appropriate to analyze land and improvements thereon as separate distinct entities for marital
distribution purposes. Rather, the property must be evaluated for its worth as a whole. Denton v.
Denton, 33 S.W.3d 229, 235 (Tenn. Ct. App. 2000). In Wallace v. Wallace, 733 S.W.2d 102 (Tenn.
Ct. App. 1987), we said that the value of marital property is a question of fact and:

                 The value of a marital asset is determined by considering all relevant evidence
                 regarding value. The burden is on the parties to produce competent evidence of
                 value, and the parties are bound by the evidence they present. Thus the Trial Court,
                 in its discretion, is free to place a value on a marital asset that is within the range of
                 the evidence submitted.



       1
           The parties stipulated the document could be filed in evidence.


                                                    -2-
               The husband argues that since he presented the only expert as to the value of the
motel, this Court should accept that expert’s opinion as to the value of the property. It is clear,
however, that a court is not bound to accept an expert’s opinion of value, even if no opposing expert
is offered. Gibson v. Ferguson, 562 S.W.2d 188 (Tenn. 1976).

                In this case, the Trial Court had the opportunity to observe the parties and witnesses
and its resolution of any conflict in the testimony that rests on credibility is entitled to great weight.
Smith v. Smith, 912 S.W.2d 155, 157 (Tenn. Ct. App. 1995). The testimony of the husband was
subject to the Trial Court’s credibility evaluation. He could not document all of the sums he claims
to have spent on the cabins, there were inaccuracies in the records he kept, as well as the figures used
by his accountants, and while there were discrepancies in the wife’s testimony, the Trial Court was
the judge of the credibility of the evidence.

              The evidence does not preponderate against the Trial Judge’s establishing
$200,000.00 as the value of the marital equity, and the award of half of this increase in value to the
husband was appropriate.

               Accordingly, we affirm the Judgment of the Trial Court and remand, with the cost
of the appeal assessed to David F. Ferguson, III.




                                                         _________________________
                                                         HERSCHEL PICKENS FRANKS, J.




                                                   -3-